EXHIBIT 10.8




BOSTON SCIENTIFIC CORPORATION


DEFERRED STOCK UNIT AWARD AGREEMENT
FOR NON-EMPLOYEE DIRECTORS




This Agreement, dated as of the %%OPTION_DATE,’Month DD, YYYY%-% (the “Grant
Date”), is between Boston Scientific Corporation, a Delaware corporation (the
“Company”), and the person whose name appears on the Signature Page of this
Agreement (the “Participant”), a non-employee director of the Company. All
capitalized terms not otherwise defined herein shall have the meaning ascribed
thereto in the Company’s 2011 Long Term Incentive Plan, as amended from time to
time (the “Plan”).


1.    Grant and Acceptance of Award. The Company hereby awards to the
Participant that number of Deferred Stock Units set forth on the Signature Page
of this Agreement (the “Units”). Each Unit represents the Company’s commitment
to issue to the Participant one share of Stock, subject to the conditions set
forth in this Agreement. This award is granted pursuant to and is subject to the
terms and conditions of this Agreement and the provisions of the Plan. The
Participant hereby accepts the award of Units.


2.    Restrictions on Units. Units awarded hereunder shall be subject to the
forfeiture restrictions described in Section 5 hereof and the limits on
transferability described in Section 11 below.


3.    Vesting. Except as otherwise provided in Section 5 hereof (relating to a
Separation From Service (as defined in the Boston Scientific Corporation
Non-Employee Director Deferred Compensation Plan, as may be amended from time to
time (the “Director Deferred Compensation Plan”)) and Section 6 hereof (relating
to a Change in Control Event (as defined in the Director Deferred Compensation
Plan)), the Units awarded hereunder shall vest in full on the last day of the
Participant’s current term as a non-employee director of the Company.


4.    Participant’s Rights in Stock. The shares of Stock, if and when issued to
the Participant pursuant to this Agreement, shall be registered in the
Participant’s name and evidenced in a manner as determined by the Company, in
its sole discretion. Under no circumstance will the Participant be deemed, by
virtue of the granting of the Units, to be a holder of any shares of Stock
underlying the Units or be entitled to the rights or privileges of a holder of
such shares of Stock (including the right to receive dividends or vote the
shares of Stock), unless and until the Units have vested and the underlying
shares of Stock have been issued to the Participant.


5.    Separation From Service. If the Participant experiences a Separation From
Service (as defined in the Director Deferred Compensation Plan) from the Company
for any reason other than for cause (as defined in Section 4.a(4)(C) of the
Plan) prior to the end of the Participant’s current term as a non-employee
director of the Company, any Units awarded hereunder that remain unvested shall
vest pro rata based on the number of months of service completed by the
Participant (rounded up to the nearest whole month) prior to such Separation
From Service, and the remainder of such Units shall be immediately and
automatically forfeited. If the Participant experiences a Separation From
Service from the Company for cause (as defined in Section 4.a(4)(C) of the
Plan), any Units awarded hereunder that have not been settled shall be
immediately and automatically forfeited.


6.    Change in Control Event. In the event of a Change in Control Event (as
defined in the Director Deferred Compensation Plan), any unvested Units shall
immediately vest in full.




-Rev. 1.2019



--------------------------------------------------------------------------------

EXHIBIT 10.8




7.    Consideration for Stock. The shares of Stock subject to the Units are
intended to be issued for no cash consideration.


8.    Issuance of Stock. Shares of Stock will be issued in settlement of vested
Units within sixty (60) days after the earlier of (i) a Change in Control Event
or (ii) the Participant’s Separation From Service (as defined in the Director
Deferred Compensation Plan). Notwithstanding the foregoing, in the event that a
Participant is a Specified Employee (as defined in the Director Deferred
Compensation Plan) at the time of his Separation From Service, then
notwithstanding any other provision of the Plan, unless the Participant’s
Separation From Service is by reason of the Participant’s death, then any Units
that becomes payable under the Plan due to the Participant’s Separation From
Service will be paid six (6) months and one (1) day after the date on which the
Participant’s Separation From Service occurs.


The Company shall not be obligated to issue any shares of Stock until (a) all
federal, state and local laws and regulations, as the Company may deem
applicable, have been complied with; (b) the shares have been listed or
authorized for listing upon official notice to the New York Stock Exchange, Inc.
or have otherwise been accorded trading privileges; and (c) all other legal
matters in connection with the issuance and delivery of the shares have been
approved by the Company’s legal department.


Further, notwithstanding anything in the Agreement to the contrary, if the
Participant resides outside the United States, the Company may, in its sole
discretion, settle the Units in the form of a cash payment to the extent that
settlement in shares of Stock is prohibited under local law or would require the
Company to obtain the approval of or complete any legal or regulatory filing
with any governmental and/or regulatory body in the Participant’s country of
residence. Alternatively, the Company may, in its sole discretion, settle the
Units in the form of shares of Stock but require the Participant to sell such
shares of Stock immediately or within a specified time following the
Participant’s Separation From Service (in which case, this Agreement shall give
the Company the authority to issue sales instructions on the Participant’s
behalf).


9.    Responsibility for Taxes; Tax Withholding. The Participant shall be
responsible for the payment of any and all income tax (including U.S. federal,
state and local taxes and/or non-U.S. taxes), social insurance or other taxes of
any kind (“Tax-Related Items”) required by law to be paid with respect to the
grant, vesting and settlement of Units hereunder, including, without limitation,
the payment of any applicable withholding, Self-Employment Contributions Act of
1954, as amended, and similar taxes or obligations. The Company (a) makes no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Units or the shares of Stock issued upon
vesting of the Units, and (b) does not commit to structure the terms of the
Award (or any aspect of the Units) to reduce or eliminate the Participant’s
liability for Tax-Related Items.


Upon the issuance of shares of Stock or the satisfaction of any vesting
condition with respect to the shares of Stock to be issued hereunder, if the
withholding of Tax-Related Items is required, the Company may hold back from the
total number of shares of Stock to be delivered to the Participant, and shall
cause to be transferred to the Company, whole shares of Stock that have an
aggregate Fair Market Value sufficient to pay the Tax-Related Items required to
be withheld with respect to the shares of Stock, or to the extent it would not
result in adverse accounting treatment, the Company may, in its sole discretion,
hold back shares of Stock based on a rate of up to the maximum applicable
withholding rate. The cash equivalent of the shares of Stock withheld will be
used to settle the obligation to withhold the Tax-Related Items. By accepting
the grant of Units, the Participant expressly consents to the withholding of
shares of Stock and/or cash as provided for hereunder.




-Rev. 1.2019



--------------------------------------------------------------------------------

EXHIBIT 10.8




Alternatively, the Participant hereby authorizes the Company (on the
Participant’s behalf and at the Participant’s direction pursuant to this
authorization) to immediately sell a sufficient whole number of shares of Stock
acquired upon vesting resulting in sale proceeds sufficient to pay the
Tax-Related Items required to be withheld. The Participant agrees to sign any
agreements, forms and/or consents that reasonably may be requested by the
Company (or the Company’s designated brokerage firm) to effectuate the sale of
the shares of Stock (including, without limitation, as to the transfer of the
sale proceeds to the Company to satisfy the Tax-Related Items required to be
withheld). Further, the Company may, in its discretion, withhold any amount
necessary to pay the Tax-Related Items from the Participant’s compensation or
any other amounts payable to the Participant, with no withholding of shares of
Stock or sale of shares of Stock, or may require the Participant to submit a
cash payment equivalent to the Tax-Related Items required to be withheld with
respect to the Units.


All other Tax-Related Items related to the grant or vesting of Units and any
shares of Stock delivered in settlement thereof are the Participant’s sole
responsibility. In no event shall whole shares be withheld by or delivered to
the Company in satisfaction of any Tax-Related Items in excess of the maximum
statutory tax withholding required by law. The Participant agrees to indemnify
the Company and its Affiliates against any and all liabilities, damages, costs
and expenses that the Company and its Affiliates may hereafter incur, suffer or
be required to pay with respect to the payment or withholding of any Tax-Related
Items.


The Units are intended to comply with or be exempt from the requirements of Code
Section 409A. The Plan and this Agreement shall be administered and interpreted
in a manner consistent with this intent. If the Company determines that the
Agreement is subject to Code Section 409A and that it has failed to comply with
the requirements of that Section, the Company may, in its sole discretion, and
without the Participant’s consent, amend this Agreement to cause it to comply
with Code Section 409A or be exempt from Code Section 409A. Notwithstanding any
action or inaction by the Administrator, the Participant is exclusively
responsible for any tax consequences under Code Section 409A resulting from the
award of Units.


10.    Investment Intent. The Participant acknowledges that the acquisition of
the Units and underlying shares of Stock is for investment purposes without a
view to distribution thereof.


11.    Transferability; Restrictions on Shares; Legend on Certificate. Until the
vesting conditions of this award have been satisfied and shares of Stock have
been issued in accordance with the terms of this Agreement and any applicable
Addendum or by action of the Administrator, the Units awarded under this
Agreement are not transferable and the Participant shall not sell, transfer,
assign, pledge, gift, hypothecate or otherwise dispose of or encumber the Units
awarded under this Agreement. Transfers of shares of Stock by the Participant
are subject to the Company’s Stock Trading Policy and applicable laws, rules and
regulations. Shares of Stock issued to the Participant in certificate form or to
the Participant’s book entry account upon settlement of the Units may be
restricted from transfer or sale by the Company and evidenced by stop-transfer
instructions upon the Participant’s book entry account or restricted legend(s)
affixed to certificates in the form as the Company or its counsel may require
with respect to any applicable restrictions on sale or transfer.


12.    Repatriation and Legal/Tax Compliance Requirements. If the Participant is
resident outside of the United States, the Participant agrees to repatriate all
payments attributable to the Units and/or cash acquired under the Plan
(including, but not limited to, dividends and any proceeds derived from the sale
of the shares of Stock acquired pursuant to the award) in accordance with local
foreign exchange rules and regulations in the Participant’s country of
residence. In addition, the Participant agrees to take any and all actions, and
consent to any and all actions taken by the Company, as may be required to allow
the Company


-Rev. 1.2019



--------------------------------------------------------------------------------

EXHIBIT 10.8




to comply with local laws, rules and regulations in the Participant’s country of
residence. Finally, the Participant agrees to take any and all actions as may be
required to comply with the Participant’s personal legal and tax obligations
under local laws, rules and regulations in the Participant’s country of
residence.


13.    Data Privacy. The Participant hereby explicitly and unambiguously
consents to the collection, use and transfer, in electronic or other form, of
the Participant’s personal data as described in this Agreement and any other
grant materials by the Company for the exclusive purpose of implementing,
administering and managing the Participant’s participation in the Plan.


The Participant understands that the Company may hold certain personal
information about the Participant, including (but not limited to) the
Participant’s name, home address, email address and telephone number, date of
birth, social insurance, passport or other identification number (e.g., resident
registration number), nationality, job title, any shares of Stock or
directorships held in the Company, and details of all Units awarded to the
Participant or any other entitlements to shares of Stock awarded, canceled,
exercised, vested, unvested or outstanding in the Participant’s favor (“Data”)
for the purpose of implementing, managing and administering the Plan.


The Participant understands that Data may be transferred to any third parties
assisting the Company with the implementation, administration and management of
the Plan, including but not limited to E*TRADE Securities LLC (“E*TRADE”) or any
successor or any other third party that the Company or E*TRADE (or its
successor) may engage to assist with the administration of the Plan from time to
time. The Participant understands the recipients of the Data may be located in
the Participant’s country, in the United States or elsewhere, and that the
recipients’ country may have different data privacy laws and protections than
the Participant’s country. The Participant understands that the Participant may
request a list with the names and addresses of any potential recipients of the
Data by contacting the Company’s Vice President, Total Rewards.


The Participant authorizes the Company and any other possible recipients which
may assist the Company (presently or in the future) with implementing,
administering and managing the Plan to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the sole purpose of
implementing, administering and managing the Participant’s participation in the
Plan. The Participant understands that Data will be held only as long as is
necessary to implement, administer and manage the Participant’s participation in
the Plan, including any requisite transfer of such Data as may be required to a
broker or other third party with whom the Participant may elect to deposit any
shares of Stock acquired upon settlement of the Units. The Participant
understands that the Participant may, at any time, view Data, request additional
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents herein, in any case
without cost, by contacting in writing the Company’s Vice President, Total
Rewards. Further, the Participant understands that the Participant is providing
the consents herein on a purely voluntary basis. If the Participant does not
consent, or if the Participant later revokes his or her consent, the
Participant’s service with the Company will not be adversely affected; the only
consequence of refusing or withdrawing the Participant’s consent is that the
Company would not be able to grant the Participant Units or other equity awards
or administer or maintain such awards. Therefore, the Participant understands
that refusing or withdrawing the Participant’s consent may affect the
Participant’s ability to participate in the Plan. For more information on the
consequences of the Participant’s refusal to consent or withdrawal of consent,
the Participant understands that he or she may contact the Company’s Vice
President, Total Rewards.


Finally, upon request of the Company, the Participant agrees to provide an
executed data privacy consent form (or any other agreements or consents that may
be required by the Company) to the Company


-Rev. 1.2019



--------------------------------------------------------------------------------

EXHIBIT 10.8




that the Company may deem necessary to obtain from the Participant for the
purpose of administering the Participant’s participation in the Plan in
compliance with the data privacy laws in the Participant’s country, either now
or in the future. The Participant understands and agrees that the Participant
will not be able to participate in the Plan if the Participant fails to provide
any such consent or agreement requested by the Company.


14.    Nature of Grant. By participating in the Plan, the Participant
acknowledges, understands and agrees that:


(a)    the Plan is established voluntarily by the Company, it is discretionary
in nature and may be modified, amended, suspended or terminated by the
Administrator at any time, to the extent permitted by the Plan;


(b)    the grant of the Units is voluntary and occasional and does not create
any contractual or other right to receive future grants or benefits in lieu of
Units, even if Units have been granted in the past;


(c)    all decisions with respect to future grants of Units, if any, will be at
the sole discretion of the Administrator;


(d)    the grant of the Units and the Participant’s participation in the Plan
shall not be interpreted to form a contractual or other relationship with the
Company or its Affiliates; further, the award of Units hereunder shall not
confer upon the Participant any right to continued service as a director of the
Company and this Agreement shall not be construed in any way to limit the rights
of the Company or its shareholders pursuant to the organizational documents of
the Company and applicable law;


(e)    the Participant is voluntarily participating in the Plan;


(f)    the future value of the underlying shares of Stock is unknown,
indeterminable and cannot be predicted with certainty;


(g)    no claim or entitlement to compensation or damages shall arise from
forfeiture of the Units resulting from the termination of the service
relationship; and


(h)    the following provisions apply only if the Participant is resident
outside the United States: (A) the Units, the underlying shares of Stock, and
the income and value of same are not part of normal or expected compensation for
any purpose; and (B) the Company shall not be liable for any foreign exchange
rate fluctuation between the Participant’s local currency and the U.S. dollar
that may affect the value of the Units or of any amount due to the Participant
pursuant to the settlement of the Units or the subsequent sale of any shares of
Stock acquired upon settlement.


15.    Not a Public Offering. If the Participant is resident outside the United
States, the grant of Units under the Plan is not intended to be a public
offering of securities in the Participant’s country of residence. The Company
has not submitted any registration statement, prospectus or other filings to
securities authorities outside the United States unless otherwise required under
local law, and the grant of Units is not subject to the supervision of
securities authorities outside the United States.


16.    No Advice Regarding Grant. No Employee of the Company is permitted to
advise the Participant regarding participation in the Plan or the Participant’s
acquisition or sale of the shares of Stock. Investment in shares of Stock
involves a degree of risk. Before deciding whether to participate in the Plan,


-Rev. 1.2019



--------------------------------------------------------------------------------

EXHIBIT 10.8




the Participant should carefully consider all risk factors relevant to the
acquisition of shares of Stock under the Plan, and the Participant should
carefully review all of the materials related to the Units and the Plan. The
Participant is hereby advised to consult with the Participant’s own personal
tax, legal and financial advisors before taking any action related to the Plan.


17.    Insider Trading Restrictions/Market Abuse Laws. The Participant
acknowledges that, depending on the Participant’s or his or her broker’s country
of residence or where the shares of Stock are listed, the Participant may be
subject to insider trading restrictions and/or market abuse laws that may affect
the Participant’s ability to accept, acquire, sell or otherwise dispose of
shares of Stock, rights to those shares of Stock (e.g., Units) or rights linked
to the value of shares (e.g., phantom awards, futures) during such times the
Participant is considered to have “inside information” regarding the Company, as
defined in the laws or regulations in the Participant’s country. Local insider
trading laws and regulations may prohibit the cancellation or amendment of
orders the Participant placed before the Participant possessed insider
information. Furthermore, the Participant could be prohibited from (i)
disclosing the inside information to any third party (other than on a “need to
know” basis) and (ii) “tipping” third parties or causing them otherwise to buy
or sell securities. Any restrictions under these laws or regulations are
separate from and in addition to any restrictions that may be imposed under any
applicable Company insider trading policy. The Participant acknowledges that it
is the Participant’s responsibility to comply with any restrictions and is
advised to speak to the Participant’s personal advisor on this matter.


18.    Electronic Delivery of Documents. The Company may, in its sole
discretion, deliver any documents related to the Units and participation in the
Plan or future grants of Units that may be granted under the Plan, by electronic
means unless otherwise prohibited by local law. The Participant hereby consents
to receive such documents by electronic delivery and agrees to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or a third party-designated by the Company.
    
19.    Language. If the Participant is resident outside of the United States,
the Participant hereby acknowledges and agrees that it is the Participant’s
express intent that this Agreement and any applicable Addendum, the Plan and all
other documents, notices and legal proceedings entered into, given or instituted
pursuant to the Units, be drawn up in English. If the Participant has received
this Agreement and any applicable Addendum, the Plan or any other documents
related to the Units translated into a language other than English, and if the
meaning of the translated version is different than the English version, the
English version will control.


20.    Addendum. Notwithstanding any provision of this Agreement to the
contrary, the Units shall be subject to any special terms and conditions for the
Participant’s country of residence as are forth in an applicable addendum to the
Agreement, if any (the “Addendum”). Further, if the Participant transfers
residence to another country reflected in an Addendum to the Agreement, the
special terms and conditions for such country will apply to the Participant to
the extent the Company determines, in its sole discretion, that the application
of such terms and conditions is necessary or advisable in order to comply with
local laws, rules and/or regulations or to facilitate the operation and
administration of the Units or the Plan (or the Company may establish
alternative terms and conditions as may be necessary or advisable to accommodate
the Participant’s transfer of residence). Any applicable Addendum shall
constitute part of this Agreement.


21.    Additional Requirements. The Administrator reserves the right to impose
other requirements on the Units, any shares of Stock acquired pursuant to the
Units and the Participant’s participation in the Plan to the extent the
Administrator determines, in its sole discretion, that such other requirements
are necessary or advisable in order to comply with local laws, rules and/or
regulations or to facilitate the operation


-Rev. 1.2019



--------------------------------------------------------------------------------

EXHIBIT 10.8




and administration of the Units or the Plan. Such requirements may include (but
are not limited to) requiring the Participant to sign any agreements or
undertakings that may be necessary to accomplish the foregoing.


22.    Legal Notices. Any legal notice necessary under this Agreement shall be
addressed to the Company in care of its General Counsel at the principal
executive offices of the Company and to the Participant at the address appearing
in the records of the Company for such Participant or to either party at such
other address as either party may designate in writing to the other. Any such
notice shall be deemed effective upon receipt thereof by the addressee.


23.    Award Subject to the Plan; Conflicts. The award of Units granted pursuant
to this Agreement and any applicable Addendum is subject to the Plan. The terms
and provisions of the Plan as it may be amended from time to time are hereby
incorporated herein by reference. This Agreement contains terms and provisions
established by the Administrator specifically for the grant described herein.
Unless the Administrator has exercised its authority under the Plan to establish
specific terms of an Award, the terms of the Plan shall govern. Subject to the
limitations set forth in the Plan, the Administrator retains the right to alter
or modify the award of Units granted pursuant to this Agreement as the
Administrator may determine are in the best interests of the Company. The
Participant hereby accepts the Units subject to all the terms and provisions of
the Plan and this Agreement and agrees that all decisions under, and
interpretations of, the Plan and this Agreement by the Administrator, Committee
or the Board shall be final, binding and conclusive upon the Participant and the
Participant’s heirs and legal representatives.


24.    Governing Law and Venue. The interpretation, performance and enforcement
of this Agreement shall be governed by the laws of The Commonwealth of
Massachusetts (without regard to the conflict of laws principles thereof) and
applicable federal laws. For the purpose of litigating any dispute that arises
directly or indirectly from the relationship of the parties evidenced by this
Agreement, the parties hereby submit to and consent to the exclusive
jurisdiction of The Commonwealth of Massachusetts and agree that such litigation
shall be conducted in the state courts of Massachusetts or the federal courts of
the United States for the District of Massachusetts.


25.    Headings. The headings contained in this Agreement are for convenience
only and shall not affect the meaning or interpretation of this Agreement.


26.     Severability. The Participant agrees that the provisions of this
Agreement are severable and if any one or more provisions are determined to be
illegal or otherwise unenforceable, in whole or in part, the remaining
provisions shall nevertheless be binding and enforceable.


27.    Waiver. The Participant understands that the waiver by the Company with
respect to the Participant’s compliance of any provision of this Agreement shall
not operate or be construed as a waiver of any other provision of this
Agreement, or of any subsequent breach of such party of a provision of this
Agreement.


28.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to the one and the same instrument.


[remainder of page intentionally left blank]


-Rev. 1.2019



--------------------------------------------------------------------------------

EXHIBIT 10.8




IN WITNESS WHEREOF, the Company, by its duly authorized officer, has executed
and delivered this Agreement as a sealed instrument as of the date and year
first above written.






PLAN: 2011 LONG TERM INCENTIVE PLAN
Number of Units: %%TOTAL_UNITS_GRANTED%-%


BOSTON SCIENTIFIC CORPORATION


mmsig2019a05.gif [mmsig2019a05.gif]


Name: Michael F. Mahoney
Title: President and Chief Executive Officer




%%FIRST_NAME%-% %%LAST_NAME%-%
PARTICIPANT*




*Signed via electronic signature    


BY ELECTRONICALLY ACCEPTING THE AWARD, THE PARTICIPANT AGREES THAT (i) SUCH
ACCEPTANCE CONSTITUTES THE PARTICIPANT’S ELECTRONIC SIGNATURE IN EXECUTION OF
THIS AGREEMENT; (ii) THE PARTICIPANT AGREES TO BE BOUND BY THE PROVISIONS OF THE
PLAN, THE AGREEMENT AND ANY ADDENDUM; (iii) THE PARTICIPANT HAS REVIEWED THE
PLAN, THE AGREEMENT AND ANY ADDENDUM IN THEIR ENTIRETY, HAS HAD AN OPPORTUNITY
TO OBTAIN THE ADVICE OF COUNSEL PRIOR TO ACCEPTING THE AWARD AND FULLY
UNDERSTANDS ALL OF THE PROVISIONS OF THE PLAN, THE AGREEMENT AND ANY ADDENDUM;
(iv) THE PARTICIPANT HAS BEEN PROVIDED WITH A COPY OR ELECTRONIC ACCESS TO A
COPY OF THE U.S. PROSPECTUS FOR THE PLAN; AND (v) THE PARTICIPANT HEREBY AGREES
TO ACCEPT AS BINDING, CONCLUSIVE AND FINAL ALL DECISIONS OR INTERPRETATIONS OF
THE ADMINISTRATOR UPON ANY QUESTIONS ARISING UNDER THE PLAN, THE AGREEMENT AND
ANY ADDENDUM.






-Rev. 1.2019

